Citation Nr: 0940520	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-29 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for residuals of right 
ankle sprain with avulsion fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk




INTRODUCTION

The Veteran served on active duty from January 1965 to 
January 1968, from September 2003 to October 2004, and from 
November 2004 to March 2005 with additional unverified 
reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the White River 
Junction, Vermont, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
residuals of right ankle sprain with avulsion fracture.


FINDINGS OF FACT

1.  The Veteran injured his right ankle while in service.

2.  The currently diagnosed residuals of right ankle sprain 
with avulsion fracture are related to his in-service injury. 



CONCLUSION OF LAW

Residuals of a right ankle sprain with avulsion fracture were 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2009). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed. 

Analysis

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. § 
3.303(b) (2009).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2009). 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

The Veteran contends that his current residuals of a right 
ankle sprain with avulsion fracture are related to his active 
duty service.  

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the award of service 
connection for residuals of a right ankle sprain with 
avulsion fracture.  An August 1984 service treatment record 
noted treatment for a sprained right ankle with a fractured 
distal tip of the right lateral malleus.  A May 1985 service 
treatment record indicated treatment for a sprained right 
ankle with decreased range of motion.  During a February 2006 
VA examination, the physician diagnosed the Veteran as having 
residuals of a right ankle sprain with an avulsion fracture.  

In this case, there is an in-service diagnosis of a right 
ankle sprain with avulsion fracture and there is a current 
medical diagnosis of residuals of a right ankle sprain with 
avulsion fracture.  Resolving all reasonable doubt in favor 
of the veteran, service connection for residuals of a right 
ankle sprain with avulsion fracture is warranted.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for residuals of a right ankle sprain with 
avulsion fracture is granted.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


